Per Curiam. This claim arose out of criminal aggravated battery on December 23,1973, at 4646 North Hermitage Avenue, Chicago, Illinois. Larry Keely seeks compensation pursuant to provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”), Ill. Rev. Stat., 1973. Ch. 70, §71, et. seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other. evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under Ill. Rev. Stat., 1973, Ch. 70, Sec. 72, to wit: "Aggravated Battery Sec. 12-4, Ch. 38, Ill. Rev. Stat., 1973”. 2. That said crime occurred at 5:00 a.m. on December 23, 1973, at 4646 North Hermitage Avenue, Chicago, Illinois, at which time claimant suffered a stab wound to the stomach which penetrated the peritoneum and peritoneal cavity. 3. That said crime was reported to the Chicago Police Department promptly and claimant at all times has cooperated with law enforcement officials. 4. There was no evidence claimant was a relative or member of the same household of the assailant. 5. The injury to claimant was not attributable either to his wrongful act or provocation on his part. 6. Claimant has suffered damages in excess of $500.00 compensable by Section 74 of the Act, to wit: A. Ravenswood Hospital........................... $1,825.75 12/23/73 to 12/31/73 less personal expenses........................... 2.80 $1,822.95 B. Surgeon — Dr. Cunningham....................... 620.00 C. Eye Glasses................................... 44.95 D. Police Report.................................. 3.00 E. Lost Wages 12/24/73 to 1/4/74 ..................... 186.33 $2,677.23 7. Claimant has received compensation in the amount of $171.42 from private insurance as a result of these injuries. 8. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $2,505.81 (Two Thousand Five Hundred Five Dollars and Eighty-one Cents) be awarded Larry L. Keely as an innocent victim of a violent crime. This court has previously filed its opinion in the above matter awarding compensation to the claimant in the total sum of — $2,505.81. However, payment of the said award has been delayed due to an omission in the law concerning certain payment procedures which the General Assembly will remedy as expeditiously as possible. To expedite a payment of part of the compensation to which the above named claimant is entitled, the court on its own motion orders herewith an immediate partial payment up to the limit which this court is legally authorized to order paid in such claims from the Court of Claims Fund. Accordingly, the court hereby supplements and amends the opinion and order previously filed in this claim by adding the following further order: It Is Further Ordered that the sum of $999.99 (Nine Hundred Ninety-nine Dollars and ninety-nine cents) be paid to the claimant immediately from the Court of Claims Fund as a partial payment on the total amount of this award, and that the balance of the award due the claimant in the sum of $1,505.82 be referred forthwith to the General Assembly for its approval.